Citation Nr: 1515288	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-00 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease with patellofemoral pain syndrome, left knee.

3.  Entitlement to a disability evaluation in excess of 20 percent for right knee injury with traumatic arthritis, status-post arthroscopy with shaving of medical femoral osteocondylar defect.

3.  Entitlement to an effective date earlier than June 23, 2009, for the grant of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Following the grant of service connection for bilateral pes planus, the Veteran submitted a timely notice of disagreement with the assigned effective date of June 23, 2009.  A Statement of the Case (SOC) was issued in January 2013, and the Veteran submitted a timely appeal of the issue the same month.  

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial disability evaluation in excess of 30 percent for bilateral pes planus, an initial disability evaluation in excess of 10 percent for degenerative joint disease with patellofemoral pain syndrome, left knee, and a disability evaluation in excess of 20 percent for right knee injury with traumatic arthritis, status-post arthroscopy with shaving of medical femoral osteocondylar defect are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's original claim for service connection for bilateral pes planus was received on June 23, 2009 and granted in an April 2010 rating decision.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 23, 2009 for bilateral pes planus are not met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute. The Veteran's initial claim for service connection for bilateral pes planus was received on June 23, 2009.  After service treatment records were obtained and a VA examination was conducted, his claim was granted in an April 2010 rating decision.  However, he contends that because he had pes planus in service, the date of his separation from service should be the assigned effective date for service connection.  See notice of disagreement, May 2010. 

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).  Similarly, under 38 C.F.R. § 3.400(b)(2)(ii), the  effective date for a grant of presumptive service connection will be the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary of VA (the "Secretary") with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on review of the evidence, the Board concludes that an effective date earlier than June 23, 2009 is not warranted for the Veteran's service-connected bilateral pes planus.  The Board has thoroughly reviewed the record and notes that, although the Veteran submitted an initial claim for service connection on December 10, 1992, that claim pertained only to a right knee disorder.  There is no evidence of communication from the Veteran that he wished to claim service connection for pes planus prior to receipt of his formal application (VA Form 21-526) on June 23, 2009.  

Moreover, the Veteran himself has failed to identify any such communication that could be objectively construed as a formal or informal claim.  Rather he argues that, because he was unaware that he could file a claim of entitlement to service connection while on active duty, an earlier effective date is warranted.  While the Board has considered the Veteran's assertion, he clearly had the opportunity to submit a request for service connection for pes planus when he submitted his first service connection claim in December 2010.  The fact that his foot disorder existed during service (and actually existed prior to service) does not negate the fact that the responsibility of submitting a claim for service connection is on the applicant, who is charged with knowledge of the laws addressing when a claim may be filed.  A claimed lack of knowledge of VA procedure does not assist in obtaining the benefit sought.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (ignorance of the law was not a valid basis for a claimant to assert that he/she should be awarded a benefit because the claimant was unaware of the applicable law(s)).

The Veteran also has not set forth any allegation of Clear and Unmistakable Error (CUE) in the April 2010 rating decision to warrant review of that decision on the grounds of a particular clear or manifest error.  Thus, a theory of CUE has not been stated as the only remaining basis to attack the validity of the now final April 2010 rating decision.

Accordingly, an effective date prior to June 23, 2009, for the Veteran's service-connected bilateral pes planus, is not warranted.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule," enunciated in 38 U.S.C.A. 
§ 5107(b), is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than June 23, 2009, for the grant of service connection for bilateral pes planus, is denied.


REMAND

In January 2015, following the last adjudication of his increased rating claims, the Veteran was afforded VA examinations to determine the level of severity of his service-connected bilateral pes planus and right and left knee disorders.  Review of the knee examination, however, indicates that the examiner only examined the Veteran's right knee and failed to examine or provide range of motion measurements for his service-connected degenerative joint disease with patellofemoral pain syndrome, left knee.  Accordingly, remand is necessary to afford the Veteran another VA examination to determine the current severity of his left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran's service-connected left knee disability from the VAMC in Charleston, South Carolina, since November 2013 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  After all available records have been associated with the e-folder, schedule the Veteran with an examination with the VA examiner who conducted the January 2015 knee and lower leg conditions examination to determine the current severity of his service-connected degenerative joint disease with patellofemoral pain syndrome, LEFT KNEE.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, to include any neurologic abnormalities associated with his left knee disorder.  

The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must specifically assess the severity of the Veteran's left knee disorder, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

THE CLINICIAN MUST SPECIFICALLY REPORT WHETHER THERE IS ANY CLINICAL OR OBJECTIVE EVIDENCE TO SUPPORT THE VETERAN'S SUBJECTIVE REPORTS AS PRESENTED. 

(b) If the examiner who performed the January 2015 examination is not available, schedule the Veteran with another VA examiner to assess the current severity of the Veteran's left knee disability pursuant to the directives above.

3.  Review the January 2015 VA examination reports for the Veteran's bilateral pes planus and right knee disorder.  After conducting any further development that may be warranted, readjudicate the claims of entitlement to an initial disability evaluation in excess of 30 percent for bilateral pes planus, and a disability evaluation in excess of 20 percent for right knee injury with traumatic arthritis, status-post arthroscopy with shaving of medical femoral osteocondylar defect in an SSOC.  Afford the Veteran a reasonable amount of time to respond before the record is returned to the Board for further review.

4.  The AOJ should review the claims folder to ensure that this development has been completed.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


